Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020, has been entered.
 
Status of Claims
Claims 1-21 were previously pending and subject to a Final Office Action having a notification date of August 5, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and the amendment on November 5, 2020 (the “Amendment”), amending claims 1, 8, and 15.  The present non-final Office Action addresses the Amendment.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim rejections under 35 USC 112(a) and (b) set forth in the Final Office Action have been fully considered.  However, these rejections are maintained as set forth in the rejection below.

Furthermore, the claims to be rejected under 35 USC 101 and 103 as set forth below.
Response to Arguments Regarding Claim Rejections Under 35 USC 101:
At page 13 of the Amendment, Applicant takes the position that the present claims do not recite a judicial exception because they are similar to the claim in Example 39 of the October 2019 PEG.  The Examiner disagrees with Applicant’s position.
In Example 39, the claims are directed to:
A computer-implemented method of training a neural network for facial detection comprising:
collecting a set of digital facial images from a database; 
applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;
training the neural network in a first stage using the first training set;
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and
training the neural network in a second stage using the second training set.

Notably, the claim from Example 39 of the October 2019 PEG requires, inter alia, training a neural network in a first stage with a first training set made up of collected and modified digital facial images as well as digital non-facial images, creating a second training set for a second training stage and including the first training set along with incorrectly detected images, and then training the neural network in the second stage with the second training set.
rather than an additional subsequent training phase based on a first training set and data resulting from the first stage of training
Accordingly, the present claim limitations directed to training a neural network with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user; and using the cognitive model during a subsequent session to determine command instructions including determining whether to update the predetermined medical anomaly threshold can, at such currently claimed high level of generality, be practically performed in the human mind.  As an example, a user could practically train in their mind a “neural network” with a user’s heart rate, a threshold heart rate, and treadmill speed to generate a model; and then use the model during a subsequent session to determine whether to update the threshold.  For instance, upon consideration of the “model” after some period of time in which the model has been updated with new data, the user could determine that the user’s health is improving such that a previous heart rate threshold is no longer applicable such that the threshold needs to be increased.  To the extent that training a neural network at the currently claimed high level of generality, requires use of a computer, such limitation then amounts to using a computer merely as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  
The rejection is maintained.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
At the bottom of page 17 through the top of page 18 of the Amendment, Applicant asserts that Harris does not disclose training a neural network with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user; and during a second session, subsequent to the first session, in which the user interacts with the second computing device, using the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine the medical anomaly is occurring during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action to facilitate correction of the medical anomaly is generated during the second session based on the updated predetermined threshold.
The Examiner disagrees.  In relation to training a neural network with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user, [0062] of Harris discusses how a set of rules are generated that define the triggering condition (e.g., user’s heart rate above threshold per [0060]) and corresponding action (e.g., reduce speed of treadmill per [0061]); accordingly, such rules would be generated/trained with the user’s heart rate (received medical data), stored medical data (threshold), and features associated with parameters of the second computing device with regard to the action performed (treadmill speed) and responsive to detection of the medical anomaly (the triggering condition), where the generated rules would collectively amount to an “cognitive model of the user”).  In relation to during a second session, subsequent to the first session, in which the user interacts with the second computing device, using the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine the medical anomaly is occurring during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action to facilitate correction of the medical anomaly is generated during the second session based on the updated predetermined threshold, [0063] of Harris discusses how different triggering conditions (e.g., which would include different heart rate thresholds per [0060]) can be experimented with and then the user can provide feedback as to the appropriateness of the different triggering conditions whereupon the rules can be updated; accordingly, in a subsequent/second session in which a different triggering condition has been experimented with and the user has provided feedback, the threshold would be correspondingly updated and then the control signal to reduce the treadmill speed would be based on the updated threshold).
In relation to Harris apparently being silent regarding the training with the received/stored data and parameters of the second computing device to generate the model for use in commanding the second computing device being training of a neural network, U.S. Patent App. Pub. No. 2019/0121803 to Bertagna De Marchi et al. (“BDM”) teaches that it was known in the healthcare informatics art for a micromodule management system ([0017]) to include electronic interventions ([0019]) such as triggering different treadmill speeds ([0021]) whereby the system learns individual micromodules via training models and using reinforcement learning of recurrent neural networks which would include training of the neural networks ([0088]) to advantageously learn the probability of a given output/end assessment given a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
the user's vital signs (or medical data) are calibrated in correlation with other sensory devices. For example, readings from accelerometer to determine the speed of the user while running on a treadmill may be calibrated with command instructions to the treadmill (e.g., regarding running/walking belt speed).” (Emphasis added).  Also, [0081] of the present specification states “In some embodiments, after correlations are established, the pairing with various devices is performed automatically the next time the user is in a similar contextual situation (e.g., performing a similar activity) to monitor the user's medical data and cause suitable control signals for other devices to be generated (e.g., to change the operational state of the other devices, cause notifications to be generated, etc.) based on the learned behaviors/activities of the user and medical data associated with that behavior/those activities.”
Thus, it appears the specification provides support for “calibrating” the medical data (e.g., heart rate) received by the first computing device such that the first computing device can generate control/command instructions to the second computing device to adjust a parameter thereof (e.g., treadmill speed) based on the received medical data.  However, the specification does not appear to provide support for “calibrating the medical data in correlation with sensory devices of the first computing device to determine command instructions transmitted from the .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of independent claims 1, 8, and 15 now recites, inter alia, “calibrating the medical data in correlation with sensory devices of the first computing device to determine command instructions transmitted from the first computing device to the second computing device.”  However, the scope of such language is unclear because [0079] of the present specification, from which the above newly-added limitation presumably derives support, states “Once the devices are paired and a communication channel (e.g., duplex communication channel) has been established, the user's vital signs (or medical data) are calibrated in correlation with other sensory devices. For example, readings from accelerometer to determine the speed of the user while running on a treadmill may be calibrated with command instructions to the treadmill (e.g., regarding running/walking belt speed)” while [0081] of the present specification states “In some embodiments, after correlations are established, the pairing with various devices is performed automatically the next time the user is in a similar contextual situation (e.g., performing a similar 
Therefore, for purposes of examination, the Examiner will assume the above portion of independent claims 1, 8, and 15 means “calibrating” the medical data (e.g., heart rate) received by the first computing device such that the first computing device can generate control/command instructions to the second computing device to adjust a parameter thereof (e.g., treadmill speed) based on the received medical data.
The remaining claims are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed to a system (i.e., a machine), and claims 15-21 are directed to a non-transitory computer readable storage medium (i.e., a manufacture).  Accordingly, claims 1-21 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:

Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites:
A system for managing medical anomalies comprising: 
at least one processor that 
receives medical data associated with an individual, wherein the medical data is detected by a first computing device, the first computing device including a mobile electronic device; 
performs a proximity-based search query using a Message Queueing Telemetry Transport (MQTT) or alternative protocol to identify a second computing device proximally located to the individual;
establishes communication between the first computing device and the second computing device during a first session, and responsive to establishing the communication, calibrating the medical data in correlation with sensory devices of the first computing device to determine command instructions transmitted from the first computing device to the second computing device;
compares the received medical data to stored medical data associated with the individual; 
based on the comparison of the received data to the stored data, determines that a medical anomaly is occurring that presents a health risk to the individual, wherein the comparison includes comparing at least some of the received medical data to a predetermined threshold;
responsive to determining that the medical anomaly is occurring, causes a control signal for a second computing device to be generated to command the second computing device to perform an action to facilitate correction of the medical anomaly;
train a neural network with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user; and 
during a second session, subsequent to the first session, in which the user interacts with the second computing device, uses the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine the medical anomaly is occurring during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action to facilitate correction of 

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because managing medical anomalies by identifying a second computing device located proximate an individual; calibrating the medical data with sensory devices to determine command instructions to the second computing device (e.g., determining how to control a treadmill speed based on a particular individual’s heart rate); comparing the received medical data to stored medical data; determining that a medical anomaly is occurring that presents a health risk to the individual based on a comparison of the received medical data to a threshold; training a “neural network” with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user; and using the cognitive model during a subsequent session to determine command instructions including determining whether to update the predetermined medical anomaly threshold are all evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  To the extent that training a neural network at the currently claimed high level of generality, requires use of a computer, such limitation then amounts to using a computer merely as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  The Examiner also asserts that monitoring an individual’s medical data (e.g., heart rate) and determining how to adjust a “second computing device” (e.g., treadmill, stationary bike, etc.) based on the individual’s medical data relates to “certain methods of organizing human activities” (e.g., managing personal behavior).

Furthermore, dependent claims 3, 10, and 17 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) because they recite that the “comparing” step (which was indicated as being part of the abstract idea discussed previously) involves an “analysis” operation which can also be practically performed in the human mind (and thus relates to a “mental process”). 

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for managing medical anomalies comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) that 
receives medical data associated with an individual, wherein the medical data is detected by a first computing device (extra-solution activity as noted below, see MPEP § 2106.05(g) Symantec); conventional activity (receiving data over a network) as noted below, see MPEP § 2106.05(d)(II)), the first computing device including a mobile electronic device (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
performs a proximity-based search query using a Message Queueing Telemetry Transport (MQTT) or alternative protocol to (mere field of use limitation as noted below, see MPEP § 2106.05(h)) identify a second computing device proximally located to the individual;
establishes communication between the first computing device and the second computing device during a first session (extra-solution activity as noted below, see MPEP § 2106.05(g)); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), and responsive to establishing the communication, calibrating the medical data in correlation with sensory devices of the first computing device to determine command instructions transmitted from the first computing device to the second computing device;
compares the received medical data to stored medical data associated with the individual; 
based on the comparison of the received data to the stored data, determines that a medical anomaly is occurring that presents a health risk to the individual, wherein the comparison includes comparing at least some of the received medical data to a predetermined threshold;
responsive to determining that the medical anomaly is occurring, causes a control signal for a second computing device to be generated to command the second computing device to perform an action to facilitate correction of the medical anomaly (mere instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f));
train a neural network with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user; and 
during a second session, subsequent to the first session, in which the user interacts with the second computing device, uses the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine the medical anomaly is occurring during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action to facilitate correction of the medical anomaly is generated during the second session based on the updated predetermined threshold (mere instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation directed to receiving medical data associated with an individual that is detected by a first computing device and causing a control signal for a second 
Regarding the additional limitation directed to performing a proximity-based search query using a Message Queueing Telemetry Transport (MQTT) or alternative protocol to identify the second computing device, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without being integrated into the claim as a whole (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to establishing communication between the first computing device and the second computing device, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (to allow for data gathering and outputting) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation directed to causing a control signal for a second computing device to be generated to command the second computing device to perform an action to facilitate correction of the medical anomaly responsive to determining that the medical anomaly is occurring, and the control signal being generated during the second session based on the updated threshold, the Examiner submits that these additional limitations are mere instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f)).
	Regarding the additional limitation directed to the first computing device being a mobile computing device, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use 
Regarding the additional limitations of the system and processor, the Examiner submits that these additional limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 8 and analogous independent claims 1 and 15 do not recite additional elements that integrate the judicial exception into a practical application.

Claims 2, 9, and 16: These claims recite that the first computing device includes a wearable technology device and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use (see MPEP § 2106.05(h)).
Claims 4, 11, and 18: These claims recite that the control signal is configured to change an operational state of exercise equipment from a first state to a second state associated with a speed and/or resistance of the exercise equipment and therefore do no more than generally link use of the abstract idea to a particular technological environment or field of use (see MPEP § 2106.05(h)).
Claims 5-7, 12-14, and 19-21: These claims recite that the generated control signal is configured to generate a notification in the nature of an electronic communication, a visual indication, or an aural indication and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use (see MPEP § 2106.05(h)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations directed to receiving medical data associated with an individual that is detected by a first computing device, causing a control signal for a second computing device to be generated, and establishing communication between the first computing device and the second computing device, all of which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0226529 to Harris et al. (“Harris”) in view of U.S. Patent App. Pub. No. 2012/0143019 to Russell (“Russell”) and U.S. Patent App. Pub. No. 2019/0121803 to Bertagna De Marchi et al. (“BDM”):
Regarding claim 1, Harris discloses a method (method 600 in Figure 6), by one or more processors ([0020] notes that the invention includes instructions executed by processors), for managing medical anomalies ([0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the method would be for managing (would be capable of managing) medical anomalies), comprising: 
receiving medical data associated with an individual, wherein the medical data is detected by a first computing device, the first computing device including a mobile electronic device ([0060] discusses how a heart rate monitor (“first computing device”) detects that a user’s heart rate exceeds a threshold which necessarily involves receiving the user’s ; 
performing a proximity-based search query using a Message Queueing Telemetry Transport (MQTT) or alternative protocol to identify a second computing device proximally located to the individual ([0054] discusses how the various devices can discover (search for) each other’s presence when connected to a communication network; accordingly, in the case of the heart rate monitor (first computing device) and treadmill (second computing device), the heart rate monitor/first computing device would identify the treadmill/second computing device proximally located to the individual (using the heart rate monitor/first computing device) in the same communication network; also, [0025] notes how device can communicated directly with each other via short-range radio signals such as Bluetooth signal which necessarily means identifying devices proximally located to each other and thus the individual using the heart rate monitor; furthermore, there is necessarily some “alternative protocol” used to perform the search/discovery);
establishing communication between the first computing device and the second computing device during a first session ([0055] discusses how the heart rate monitor/first computing device and treadmill/second computing device become a network of devices which necessarily means that communication between the devices is established during a “first session”), and responsive to establishing the communication, calibrating the medical data in correlation with sensory devices of the first computing device to determine command instructions transmitted from the first computing device to the second computing device (which is being interpreted, as noted previously herein in the interest of expediting prosecution, as “calibrating” the medical data (e.g., heart rate) received by the first computing device such ;
comparing the received medical data to stored medical data associated with the individual ([0060] notes how the user’s heart rate (received medical data) is determined to rise above a threshold (stored medical data associated with the individual) which necessarily requires a comparison); 
based on the comparison of the received data to the stored data, ..., wherein the comparison includes comparing at least some of the received medical data to a predetermined threshold (per [0060], the comparison involves comparing the received medical data (user’s heart rate) to a predetermined threshold and then reducing the treadmill speed);
..., causing a control signal for the second computing device to be generated to command the second computing device to perform an action ([0060]-[0061] discuss lowering treadmill speed in response to the triggering condition (heart rate over threshold) occurring; accordingly, a “control signal” for the treadmill (“second computing device”) to initiate such slowdown in treadmill speed is necessarily generated);
training [rules] with the received medical data, the stored medical data, and features associated with parameters of the second computing device with regard to the action performed responsive to the determination of the medical anomaly occurring to generate a cognitive model of the user ([0062] discusses how a set of rules are generated that define the triggering condition (e.g., user’s heart rate above threshold per [0060]) and corresponding action (e.g., reduce speed of treadmill per [0061]); accordingly, such rules would be generated/trained with the user’s heart rate (received medical data), stored medical data (threshold), and features associated with parameters of the second computing device with regard to the action performed (treadmill speed) and responsive to detection of the medical anomaly (the triggering condition), where the generated rules would collectively amount to an “cognitive model of the user”); and 
during a second session, subsequent to the first session, in which the user interacts with the second computing device, using the cognitive model of the user to determine the command instructions transmitted from the first computing device to the second computing device during the second session including determining whether to update the predetermined threshold used to determine the medical anomaly is occurring during the second session, wherein, when the predetermined threshold is updated, the control signal to command the second computing device to perform the action to facilitate correction of the medical anomaly is generated during the second session based on the updated predetermined threshold ([0063] discusses how different triggering conditions (e.g., which would include different heart rate thresholds per [0060]) can be experimented with and then the user can provide feedback as to the appropriateness of the different triggering conditions whereupon the rules can be updated; accordingly, in a subsequent/second session in which a different triggering condition has been experimented with and the user has provided feedback, the threshold would be correspondingly updated and then the control signal to reduce the treadmill speed would be based on the updated threshold).
determining that a medical anomaly is occurring that presents a health risk to the individual based on the comparing of the received/measured heart rate to the stored data, where the generated control signal is responsive to determining that the medical anomaly is occurring and facilitates correction of the medical anomaly.
Nevertheless, Russell teaches that it was known in the healthcare informatics art to determine that a person is at an increased risk of dehydration or heat stress ([0035]) (medical anomalies) based on comparing the person’s collected heart rate ([0030]) to stored data ([0025]-[0026]) where the medical anomaly/risk determination can occur during exercising ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined that a medical anomaly is occurring that presents a health risk to the individual based on the comparison in the system of Harris as taught by Russell to increase patient safety by allowing patients and caregivers to take actions to limit or avoid the anomaly.  As the combination of Harris and Russell thus discloses determining occurrence of a medical anomaly based upon the comparison and causing generation of the control signal to command the second computing device based on the comparison, then the generated control signal would also thus necessarily be responsive to determining occurrence of the medical anomaly and would facilitate correction of the anomaly (reduced treadmill speed would lead to reduced heart rate and thereby limit increasing heat stress and/or dehydration).  
Additionally, while Harris discloses that the first computing device includes sensory devices (the heart rate monitor of [0060] necessarily includes “sensory devices”), Harris appears to be silent regarding and responsive to establishing the communication, calibrating the medical data in correlation with sensory devices of the first computing device to determine command instructions transmitted from the first computing device to the second computing device (which is being interpreted, as noted previously herein in the interest of expediting prosecution, as the medical data received by the first computing device and an operating parameter of the second computing device being “calibrated” such that a particular medical data value is linked/synced to a particular parameter of the second computing device to allow for determination of command instruction transmissions from the first computing device to the second computing device).
Furthermore, Harris appears to be silent regarding the training with the received/stored data and parameters of the second computing device to generate the model for use in commanding the second computing device being training of a neural network.
Nevertheless, BDM teaches that it was known in the healthcare informatics art for a micromodule management system ([0017]) to include electronic interventions ([0019]) such as triggering different treadmill speeds ([0021]) whereby the system learns individual micromodules via training models and using reinforcement learning of recurrent neural networks which would include training of the neural networks ([0088]) to advantageously learn the probability of a given output/end assessment given a previous state or state and learn user preferences, all of which would improve the efficacy of the generated command signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically trained a neural network with the received/stored data and parameters of the second computing device to generate the model for use in commanding the second computing device in the system of Harris as taught by BDM to advantageously learn the probability of a given output/end assessment given a previous state 

Regarding claim 2, the Harris/Russell/BDM combination discloses the method of claim 1, further including wherein the first computing device includes a wearable technology device ([0060] of Harris discusses the heart rate monitor (“first computing device”) and [0021]-[0022] of Harris discuss how the device can be mobile; a mobile heart rate monitor would necessarily be “wearable” (at least a portion would be at least temporarily secured to/placed against the user’s body to measure the heart rate)).

Regarding claim 3, the Harris/Russell/BDM combination discloses the method of claim 1, further including wherein the comparing of the received medical data to the stored medical data is performed utilizing an analysis operation (comparing the received medical data to the historical data necessarily includes an “analysis operation” performed by the processor system).

Regarding claim 4, the Harris/Russell/BDM combination discloses the method of claim 1, further including wherein the second computing device includes exercise equipment (the treadmill of [0060]-[0061] of Harris is exercise equipment), and wherein the control signal is configured to change an operational state of the exercise equipment from a first setting to a second setting (changing the speed of the treadmill necessarily involves a change in the speed (“operational state”) from a first speed (“first setting”) to a second speed (“second setting”), the first and second settings being associated with at least one of a speed of the exercise equipment and a resistance of the exercise equipment (the speed of the treadmill/exercise equipment is changed).

Regarding claim 8, Harris discloses a system (Figures 1-2) for managing medical anomalies ([0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the system would be for managing (would be capable of managing) medical anomalies) comprising: at least one processor ([0020] notes that the invention includes instructions executed by processors).
The remaining limitations of claim 8 are disclosed by the Harris/Russell/BDM combination as discussed above in relation to claim 1.

Claims 9-11 are rejected in view of the Harris/Russell/BDM combination as respectively discussed above in relation to claims 2-4, respectively.

Regarding claim 15, Harris discloses a computer program product for managing medical anomalies by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein ([0020] discusses how the system is implemented via computer readable storage media, instructions, processor, etc. and [0060]-[0061] discuss detecting increase of a user’s heart rate above a threshold and then lowering the treadmill speed; in such situation, the system would be for managing (would be capable of managing) medical anomalies).
The remaining limitations of claim 15 are disclosed by the Harris/Russell/BDM as discussed above in relation to claim 1.

Claims 16-18 are rejected in view of the Harris/Russell/BDM combination as respectively discussed above in relation to claims 2-4, respectively.

Claims 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0226529 to Harris et al. (“Harris”) in view of U.S. Patent App. Pub. No. 2012/0143019 to Russell (“Russell”) and U.S. Patent App. Pub. No. 2019/0121803 to Bertagna De Marchi et al. (“BDM”) as respectively applied to claims 1, 8, and 15 above, and further in view of U.S. Patent App. Pub. No. 2018/0028896 to Ray (“Ray”):
Regarding claim 5, the Examiner notes that as claim 1 calls for calibration of the second computing device according to the detected medical data and as the only type of computing device disclosed in the original specification in the context of such calibration is a treadmill per [0079] of the original specification (notwithstanding the new matter concerns raised previously herein regarding such calibration), the Examiner will assume that wherein the control signal is configured to cause the second computing device to generate a notification in claim 5 is directed to causing a treadmill to generate the notification.
In this case, while the Harris/Russell/BDM combination discloses ([0075] of Harris) how one user device can receive a notification that a triggering condition (e.g., heart rate above threshold) has occurred at another network device, the Harris/Russell/BDM combination appears to be silent regarding the treadmill generating the notification.
Nevertheless, Ray teaches that it was known in the healthcare informatics art for a control signal to cause a treadmill to generate a visual notification of heart rate (see notification in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the control signal of the Harris/Russell/BDM combination to have caused the second computing device/treadmill to generate a visual notification such as a display of the individual’s heart rate to allow the user to see their heart rate and to take appropriate actions based on the heart rate (e.g., slowing down), thereby improving user/patient care.  

Regarding claim 6, the Harris/Russell/BDM/Ray combination discloses the method of claim 5, further including wherein the notification includes an electronic communication sent to a third computing device associated with a second individual (Ray - [0029] and Figures 1 and 3 discuss/illustrate sending communications/notifications/images/etc. to a doctor (second individual, necessarily to a “third computing device” of the second individual) regarding the user’s exercise/medical data; as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the control signal of the Harris/Russell/BDM combination to have caused the second computing device/treadmill to generate notifications regarding the user’s exercise/medical data to improve user/patient care).

Regarding claim 7, the Harris/Russell/BDM/Ray combination discloses the method of claim 5, further including wherein the notification includes at least one of a visual indication and an aural indication rendered in a proximity of the individual (as noted above, the 

Claims 12-14 and 19-21 are rejected in view of the Harris/Russell/BDM/Ray combination as discussed above in relation to claims 5-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686